Exhibit 10.2

Supplemental Agreement No. 5

Dated Effective as of 5 December 2016

To DRILLSHIP CONTRACT dated 24 June 2013

By and between

ALPHA ARCHER COMPANY (the “BUYER”)

and

DAEWOO SHIPBUILDING & MARINE ENGINEERING CO., LTD. (“BUILDER”)

(together, the “Parties” and each individually, a “Party”)

WHEREAS

 

  A. The BUILDER and the BUYER are Parties to that certain Drillship Contract
dated 24 June 2013 (the “CONTRACT”) for the construction and sale of one (1)
Deepwater Drillship with Hull No. 3622. (the “DRILLSHIP”)

 

  B. On 1 November 2014, the Parties supplemented the CONTRACT by executing
Supplemental Agreement No. 1 (“Supplemental Agreement No. 1”), pursuant to which
the DELIVERY DATE for the DRILLSHIP was extended from 31 December 2015 (the
“Original Delivery Date”) to 30 June 2016 (the “Summer 2016 Delivery Date”) in
exchange for payment to the BUILDER by the BUYER of INTERIM PAYMENT 1 (in the
amount of USD $50,000,000) on 30 November 2014, INTERIM PAYMENT 2 (in the amount
of USD $25,000,000) on 30 June 2015, and USD $3,214,250 on the Summer 2016
Delivery Date (the “Original Financing Payment”).

 

  C. Effective 6 February 2015, the Parties further supplemented the CONTRACT by
executing Supplemental Agreement No. 2 (“Supplemental Agreement No. 2”),
pursuant to which the DELIVERY DATE for the DRILLSHIP could potentially be
extended for up to two consecutive six month periods as specified therein.

 

  D. Effective 18 May 2015, the Parties further supplemented the CONTRACT by
executing Supplemental Agreement No. 3 (“Supplemental Agreement No. 3”),
pursuant to which the Parties modified the payment schedule for the delivery of
certain payment milestones as specified in Supplemental Agreement No. 2, as well
as certain provisions related to the storage location of the DRILLSHIP within
the SHIPYARD prior to the DELIVERY DATE and costs related thereto.

 

  E. Effective 17 December 2015, the Parties further modified the CONTRACT by
executing Supplemental Agreement No. 4 (“Supplemental Agreement No. 4”), which
modified the payment schedule for the delivery of certain milestone payments,
extended the potential DELIVERY DATE of the DRILLSHIP, and amended certain fees
related to the financing and maintenance of the DRILLSHIP while at the SHIPYARD.

 

  F. The Parties now wish to further amend the payment schedule for the
remaining balance for the DRILLSHIP, extend the potential DELIVERY DATE of the
DRILLSHIP, and amend certain fees related to the financing and maintenance of
the DRILLSHIP.

NOW, in consideration of the premises and for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, IT IS HEREBY AGREED
AS FOLLOWS:

 

  1. This Supplemental Agreement No. 5 (the “Agreement”) is supplemental to the
CONTRACT and shall be considered an integral part thereof. Unless otherwise
defined in this Supplemental Agreement No. 5, words and expressions defined in
the CONTRACT or Supplemental Agreement No. 1, Supplemental Agreement No. 2,
Supplemental Agreement No. 3, or Supplemental Agreement No. 4 shall have the
same meaning when used in this Agreement.



--------------------------------------------------------------------------------

  2. The obligations of the BUILDER and BUYER specified herein are subject to
the payment by BUYER of One Hundred and Twenty Five Million United States
Dollars (U$ 125,000,000) no later than 15 December 2016.

 

  3. Notwithstanding Article 3(b) of Supplemental Agreement No. 2, upon the
Effective Date of this Agreement, the Letter of Credit issued in accordance with
the terms of the CONTRACT shall become null and void, and that Letter of Credit
shall be returned to BUILDER.

 

  4. BUILDER and BUYER agree to extend the DELIVERY DATE for the DRILLSHIP by an
additional twenty four (24) months from the Summer 2018 Delivery Date (the
“Revised Extension Period”) to 30 June 2020 (the “Summer 2020 Delivery
Date”). Article VII.2.(a) of the CONTRACT shall be deleted in its entirety and
shall be replaced with the following:

The DRILLSHIP shall be DELIVERED safely afloat by BUILDER to BUYER at a berth in
the SHIPYARD on or before 30th June 2020, except that, in the event of delays in
the construction of the DRILLSHIP or any performance required under this
CONTRACT due to causes which under the terms of this CONTRACT permit
postponement of the date for DELIVERY, the aforementioned date for DELIVERY of
the DRILLSHIP shall be postponed accordingly. The aforementioned date, or such
later date to which the requirement of DELIVERY is postponed pursuant to such
terms, is herein called the “DELIVERY DATE”.

 

  5. Notwithstanding the provisions of Article VII.2. of the CONTRACT (as
amended by this Supplemental Agreement No. 5), at any time after the agreed date
for the commencement of the WARRANTY PERIOD as specified in Section 5 of
Supplemental Agreement No. 4, but prior to 15 May 2020, BUYER may give BUILDER
written notice of its requirement that the DELIVERY DATE for the DRILLSHIP be
accelerated to forty five (45) days from the date of such notice (the
“Accelerated Delivery Notice – Summer 2020”), provided that such notice may not
advance the DELIVERY DATE ahead of the agreed date for the commencement of the
WARRANTY PERIOD as specified in Section 5 of Supplemental Agreement No. 4. In
the event an Accelerated Delivery Notice – Summer 2020 is delivered, upon
receipt of the Accelerated Delivery Notice – Summer 2020, BUILDER will promptly
restart its construction and other activities and use its best efforts to
deliver the DRILLSHIP within the forty five (45) day period. In the event
BUILDER fails to meet the accelerated DELIVERY DATE and deliver the DRILLSHIP
within forty five (45) days from receipt of such notice, BUYER shall not be
liable for the Extension Fee – Summer 2018 as specified in Supplemental
Agreement No. 4, any interest accrued as specified in Section 8 and Section 11
of this Supplemental Agreement No. 5, or for the Holding Costs specified in this
Agreement for any day following the forty five day period, in addition to
remaining entitled to any other BUYER remedies provided in the CONTRACT.

 

  6. The BUYER and BUILDER agree to amend and revise the payment schedule for
the DRILLSHIP, such that a new INTERIM PAYMENT 4 (“INTERIM PAYMENT 4”) shall be
paid from BUYER to BUILDER in the amount of One Hundred Twenty Five Million
United States Dollars (USD $125,000,000) no later than 15 December 2016. The
Parties agree that the CONTRACT PRICE, which was reduced pursuant to
Supplemental Agreement No. 1, Supplemental Agreement No. 2, Supplemental
Agreement No. 3 and Supplemental Agreement No. 4, shall be further reduced by
INTERIM PAYMENT 4 such that PAYMENT MILESTONE 2, due at the DELIVERY DATE of the
DRILLSHIP, shall be reduced to One Hundred Eighty Million United States Dollars
(USD $180,000,000). Accordingly, Article II.3(b) of the CONTRACT shall be
amended such that the phrase “Three Hundred Five Million United States Dollars
(USD $305,000,000.00)” shall be deleted in its entirety and replaced with “One
Hundred Eighty Million United States Dollars (USD $180,000,000.00)”.

 

  7.

The BUYER and BUILDER agree to amend and revise the payment schedule for the
DRILLSHIP, such that a new INTERIM PAYMENT 5 (“INTERIM PAYMENT 5”) shall be paid
from BUYER to BUILDER in the



--------------------------------------------------------------------------------

  amount of Fifteen Million United States Dollars (USD $15,000,000) no later
than the earlier of the ACTUAL DELIVERY DATE or 30 June 2018, provided, however,
that INTERIM PAYMENT 5 shall not be made unless and until the BUILDER has
completed all outstanding punch list items to the reasonable satisfaction of
BUYER, which shall be confirmed in writing between BUILDER and BUYER as soon as
reasonably practicable following such completion. Any punch list items that
BUILDER proposes to complete but the BUYER requests to delay until immediately
prior to the ACTUAL DELIVERY, with agreement on delay of any such items to be
confirmed in writing following the Effective Date of this Agreement, shall no
longer be considered outstanding punch list items in relation to the withholding
of payment of INTERIM PAYMENT 5. The Parties agree that the CONTRACT PRICE,
which was reduced pursuant to Supplemental Agreement No. 1, Supplemental
Agreement No. 2, Supplemental Agreement No. 3, Supplemental Agreement No. 4, and
this Supplemental Agreement No. 5 above, shall be further reduced by INTERIM
PAYMENT 5 such that PAYMENT MILESTONE 2, due at the DELIVERY DATE of the
DRILLSHIP, shall be reduced to One Hundred Sixty Five Million US Dollars (USD
$165,000,00.00). Accordingly, Article II.3(b) of the CONTRACT shall be amended
such that the phrase “One Hundred Eighty Million United States Dollars (USD
$180,000,000.00)” shall be deleted in its entirety and replaced with “One
Hundred Sixty Five Million United States Dollars (USD $165,000,000.00)”.

 

  8. The BUYER and BUILDER agree to modify the payment schedule for the
DRILLSHIP, such that, notwithstanding the terms in Article II(4)(b) of the
CONTRACT, PAYMENT MILESTONE 2 (which, for clarity, as used herein shall include
any references to “MILESTONE PAYMENT 2” in Supplemental Agreement No. 1,
Supplemental Agreement No. 2, Supplemental Agreement No. 3, and Supplemental
Agreement No. 4) shall not be due on the DELIVERY DATE of the
DRILLSHIP. Instead, the balance of PAYMENT MILESTONE 2 shall be due and paid,
along with certain other fees and interest, as follows:

 

  a. Commencing 1 December 2016, BUYER shall cease to owe to BUILDER the
Supplemental Financing Payment – Summer 2018 set forth in Article 7 of
Supplemental Agreement No. 4, and any such accrued and unpaid amounts up to and
inclusive of 30 November 2016 shall be paid in full by BUYER to BUILDER per the
terms of the CONTRACT. Commencing on 1 December 2016, and accruing for every day
thereafter until the earlier of the ACTUAL DELIVERY DATE or 30 June 2017, an
amount of interest equal to three and one half percent (3.5%) per annum on the
outstanding balance of PAYMENT MILESTONE 2 (“Milestone 2 Interest Amount – A”)
shall accrue.

 

  b. Commencing 1 July 2017, and accruing for every day thereafter until the
earlier of the ACTUAL DELIVERY DATE or 30 June 2018, an amount of interest equal
to four and one half percent (4.5%) per annum on the outstanding balance of
PAYMENT MILESTONE 2 (“Milestone 2 Interest Amount – B”) shall accrue.

 

  c. In the event the ACTUAL DELIVERY DATE has not occurred, then commencing on
30 June 2018, and accruing for every day thereafter until the ACTUAL DELIVERY
DATE, an amount of interest equal to four and one half percent (4.5%) per annum
on the outstanding balance of PAYMENT MILESTONE 2 (“Milestone 2 Interest Amount
– C”) shall accrue.

 

  9. Notwithstanding anything to the contrary herein or in the CONTRACT, in the
event that the WARRANTY PERIOD has not commenced by 1 January 2017, then the
amounts due in Section 8 of this Agreement shall cease to accrue effective
1 January 2017 until the WARRANTY PERIOD duly commences, at which time such
amounts shall resume accruing in accordance with Section 8 of this Agreement.



--------------------------------------------------------------------------------

  10. Notwithstanding Article VII(3) of the CONTRACT, DELIVERY of the DRILLSHIP
shall occur without full payment of the CONTRACT PRICE on the ACTUAL DELIVERY
DATE with BUILDER fulfilling all obligations specified in the CONTRACT related
to the DRILLSHIP, including but not limited to Article VII, in exchange for:

 

  a. BUYER and BUILDER executing a promissory note (“Promissory Note”) in
substantively identical form to the Promissory Note attached as Exhibit A to
this Supplemental Agreement No. 5 effective as of the ACTUAL DELIVERY DATE for
the outstanding balance of PAYMENT MILESTONE 2, Milestone 2 Interest Amount – A,
Milestone 2 Interest Amount – B, and Milestone 2 Interest Amount – C as
specified in Article 8(a), (b) and (c) above. Such Promissory Note shall bear
interest at five percent (5%) per annum, and shall be due and payable on
30 December 2022, provided however that BUYER may pre-pay such Promissory Note
in full or in part at any time prior to 31 December 2022 without premium or
penalty; and

 

  b. BUYER shall grant to BUILDER a first preferred mortgage over the DRILLSHIP
(“Security Interest”) in substantively identical form as the First Preferred
Ship Mortgage attached as Exhibit B to this Supplemental Agreement No. 5
effective as of the ACTUAL DELIVERY DATE. Such Security Interest shall be
recorded as soon as reasonably practicable with the applicable registry of the
Republic of the Marshall Islands, but in any event no longer than fourteen (14)
days from the ACTUAL DELIVERY DATE (or such later date to which the BUILDER
consents), provided that the DRILLSHIP cannot depart the SHIPYARD until the
recordation of such Security Interest is complete unless BUILDER otherwise
consents;

 

  c. BUYER shall provide BUILDER with an assignment of insurance relating to the
DRILLSHIP in substantively identical form as the Assignment of Insurances
attached as Exhibit C to this Supplemental Agreement No. 5 effective as of the
ACTUAL DELIVERY DATE.

 

  11. Beginning at the commencement of the WARRANTY PERIOD, BUYER shall owe to
BUILDER certain deferred costs (“Holding Costs”) associated with the holding of
the DRILLSHIP at BUILDER’s location as specified in the CONTRACT, including but
not limited to Supplemental Agreement No. 4, until the ACTUAL DELIVERY
DATE. Notwithstanding Article 8 of Supplemental Agreement No. 4, the Holding
Costs shall be accrued from the commencement of the WARRANTY PERIOD until the
ACTUAL DELIVERY DATE, and the Holding Costs shall accrue interest at the rate of
four and one half percent (4.5%) per annum. The total amount of the accrued
Holding Costs plus the accrued interest on such Holding Costs shall be paid in
full from BUYER to BUILDER on the ACTUAL DELIVERY DATE of the DRILLSHIP. The
Holding Costs shall be comprised of the items set forth in Article 8 of
Supplemental Agreement No. 4, with the changes noted below to the following
items:

 

  a. the Vessel Storage at Quay Fee as specified in item no. 4 of Appendix 1 to
Supplemental Agreement No. 4 shall be amended to Ten Thousand United States
Dollars per day (USD $10,000/day), and the corresponding Remark for such item
shall be deleted in its entirety and replaced with “Reasonable and documented
expenses for electrical shore power plus a maximum aggregate markup of five
percent (5%) on such shore power expenses”;

 

  b. the Supplemental Classification Payment shall remain at one thousand three
hundred and thirty three United States Dollars (USD $1,333.00) per day, provided
that the BUILDER shall utilize its reasonable efforts to reduce the cost of such
Supplemental Classification Payment as soon as reasonably practicable after
completion of the DRILLSHIP, and shall provide written notice to BUYER of such
reduction in cost, if any, as soon as reasonably practicable;

 

  c. the Supplemental Dock Fee shall be deleted in its entirety, and shall no
longer accrue effective 1 December 2016; and

 

  d. the Extension Fee – Summer 2018 shall be deleted in its entirety, and shall
cease to be payable monthly effective 1 December 2016.



--------------------------------------------------------------------------------

  12. The BUYER hereby covenants that from commencement of the WARRANTY PERIOD
until the ACTUAL DELIVERY DATE, it shall make reasonable efforts to not exercise
its right to terminate the Contract (as amended, supplemented and varied from
time to time) in accordance with the provisions of Article X of the Contract (as
amended, supplemented and varied from time to time). In addition, the BUYER and
BUILDER agree that from the date and time of the commencement of the WARRANTY
PERIOD, the BUYER, notwithstanding the provisions of Article X Section 1 of the
CONTRACT, shall not exercise its rights to terminate the CONTRACT unless one of
the following events occurs: i) the DRILLSHIP is declared an actual,
constructive, arranged, or compromised total loss prior to ACTUAL DELIVERY DATE,
ii) the BUILDER breaches a material obligation of the CONTRACT which materially
affects the condition of the DRILLSHIP or the ability for BUILDER to deliver the
DRILLSHIP with clear title per Article VII Section 4(e) and such breach cannot
be cured prior to, or otherwise results in more than a further thirty (30) day
delay to any scheduled DELIVERY DATE, including but not limited to the DELIVERY
DATE that has moved due to an Accelerated Delivery Notice – Fall 2019 delivered
by BUYER, (iii) the BUILDER voluntarily or involuntarily is made a party to any
receivership, liquidation, or bankruptcy proceeding which cannot be cured prior
to, or otherwise results in more than a further 30 day delay to any scheduled
DELIVERY DATE, including but not limited to the DELIVERY DATE that has moved due
to an Accelerated Delivery Notice – Fall 2019, or such proceeding prevents
BUILDER from executing the Security Interest or otherwise prevents BUILDER from
performing its obligations related to providing to the BUYER deferred financing
of the outstanding amounts due under the CONTRACT, as amended and supplemented
from time to time, or any third party holding an interest in the BUILDER or
DRILLSHIP acts to otherwise prevent the delivery of the DRILLSHIP.

 

  13. All the terms and conditions of the CONTRACT, Supplemental Agreement No.
1, Supplemental Agreement No. 2, Supplemental Agreement No. 3 and Supplemental
Agreement No. 4 shall remain unchanged and be in full force and effect unless
otherwise provided hereunder.

 

  14. The existence and content of this Supplemental Agreement No. 5 shall
remain strictly private and confidential to the Parties and their advisors and
shall not be disclosed by either Party to any third party (except any financier
of the DRILLSHIP or its advisers) absent the agreement of the other Party, save
by compulsion of law or regulatory authority.

 

  15. Each Party hereto confirms that its respective obligations under, arising
out of or in connection with, the CONTRACT shall continue in full force and
effect as amended by this Supplemental Agreement No. 5.

 

  16. This Supplemental Agreement No. 5 shall be governed by and construed in
accordance with the laws of England and any dispute arising under this
Supplemental Agreement No. 5 shall be submitted to arbitration in accordance
with Article XIII (DISPUTES AND ARBITRATION) of the CONTRACT.

 

  17. This Supplemental Agreement No. 5 may be executed by each of the Parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed signature page of this Supplemental
Agreement No. 5 in Portable Document Format (PDF) or by facsimile transmission
shall be effective as delivery of an executed original counterpart of this
Supplemental Agreement No. 5, although the original signature pages shall be
thereafter appended to this Supplemental Agreement No. 5.

[Signature Page Follows]



--------------------------------------------------------------------------------

For and on behalf of

Alpha Admiral Company

 

By:  

/s/ p.p. Michael McDaniel

Name:   Walter A. Baker Title:   Director

For and on behalf of

Daewoo Shipbuilding & Marine Engineering Co., Ltd.

 

By:  

/s/ Jae Kwan Seo

Name:   Jae Kwan Seo Title:   Vice President, Offshore Business



--------------------------------------------------------------------------------

Exhibit A

PROMISSORY NOTE

 

Date of Original Issuance: [●]    $[●]

FOR VALUE RECEIVED, [ALPHA ARCHER COMPANY], an exempted company incorporated in
the Cayman Islands (the “Maker”), hereby promises and agrees to pay to the order
of [Daewoo Shipbuilding and Marine Engineering Co., Ltd.], a [●] (together with
its successors and permitted assigns, the “Holder”), the aggregate principal
amount of [●] MILLION [●] THOUSAND [●] HUNDRED and [●]/100 DOLLARS ($[●])1, in
lawful money of the United States of America and in immediately available funds,
on December 30, 2022 (the “Maturity Date”), together with interest thereon
calculated from the date hereof in accordance with the provisions of this
Promissory Note (this “Note”).

As used herein, “Delivery Date” shall mean the date of actual unconditional
delivery by the Holder of the Marshal Islands flag vessel ATWOOD ARCHER,
Official No. [            ] (the “Vessel”) in accordance with the Drillship
Contract, dated as of June 24, 2013 (as amended, supplemented or otherwise
modified, the “Drillship Contract”), by and between Maker and Holder, and as
evidenced by a protocol of delivery and acceptance executed by the Maker and the
Holder.

Section 1. Payment of Principal.

(a) Voluntary Prepayments. The Maker shall have the right from time to time to
prepay in whole or in part, without notice, premium or penalty, the outstanding
principal amount of this Note, together with any accrued but unpaid interest
thereon owed pursuant to this Note.

(b) Mandatory Payments.

(i) Maturity. The Maker shall pay the outstanding principal amount of this Note,
together with any accrued but unpaid interest thereon owed pursuant to this
Note, on the Maturity Date.

(ii) Event of Loss. Promptly after receipt of the full amount of the insurance
proceeds following an Event of Loss, the Maker shall prepay the outstanding
principal amount of this Note, together with any accrued but unpaid interest
thereon owed pursuant to this Note to but excluding the date of such
prepayment. As used herein, “Event of Loss” shall mean any of the following
events: (x) the actual or constructive total loss of the Vessel or the agreed or
compromised total loss of the Vessel; or (y) the capture,

 

1 

NTD: Amount to be filled in on execution date. Amount will be equal to (x)
$165,000,000 plus (y) an amount equal to (i) 3.5% interest on such amount from
December 1, 2016 until but not including the earlier of June 30, 2017 and the
Delivery Date of the Atwood Archer and (ii) 4.5% interest on such amount from
July 1, 2017 until but not including the Delivery Date of the Atwood Archer,
plus (z) any accrued and unpaid on interest Interim Payment 4 (as defined in
Supplemental Agreement No. 5 to the Drillship Contract) and Interim Payment 5
(as defined in Supplemental Agreement No. 5 to the Drillship Contract).



--------------------------------------------------------------------------------

condemnation, confiscation, requisition for title and not hire, seizure or
forfeiture of, or any taking of title to, the Vessel by any applicable
governmental authority. An Event of Loss shall be deemed to have occurred (i) in
the event of an actual loss of the Vessel, at the time and on the date of such
loss or if that is not known at noon Greenwich Mean Time on the date that the
Vessel was last heard from; (ii) in the event of damage which results in a
constructive or compromised or arranged total loss of the Vessel, at the time
and on the date of the event giving rise to such damage; or (iii) in the case of
an event referred to in clause (y) above, at the time and on the date on which
such event is expressed to take effect by the individual, corporation,
partnership or other entity or any government or political subdivision or any
agency, department or instrumentality thereof (each, a “Person”) making the
same.

(iii) Sale of Vessel. Promptly after receipt of proceeds following the sale or
transfer of the Vessel to another Person, the Maker shall prepay the outstanding
principal amount of this Note, together with any accrued but unpaid interest
thereon owed pursuant to this Note to but excluding the date of such prepayment;
provided, that no such prepayment shall be required so long as (i) the Person
acquiring the Vessel is an Affiliate (as defined below) of Atwood Oceanics,
Inc., a Texas corporation (“AOI”), and (ii) such Person assumes the obligations
under this Note and the Mortgage (as defined below), or enters into a new
Mortgage, pursuant to agreements reasonably satisfactory to the Holder. In
connection with any such assumption, the predecessor Maker will automatically be
released from its obligations under this Note and the Mortgage upon the
assumption of the obligations under this Note and the Mortgage (or entry into a
new Mortgage) by such Affiliate, and such Affiliate will become the Maker
hereunder for all purposes hereof with the same force and effect as if
originally named herein as the Maker. The term “Affiliate” shall mean, with
respect to any Person, any other Person directly or indirectly controlling,
controlled by, or under direct or indirect common control with such Person. A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise.

Section 2. Payment of Interest. Except as otherwise specified in Section 8(a)
below, the outstanding principal amount of this Note shall bear simple interest
on the entire unpaid principal amount thereof at the per annum rate of five
percent (5%) (the “Interest Rate”) until the entire principal amount of this
Note shall have been paid in full. Interest shall be payable in arrears on the
Maturity Date. If this Note is not repaid in full in accordance with its terms
on or before the Maturity Date, interest shall continue to accrue on the unpaid
principal amount of this Note, and shall be payable upon demand, until all
amounts under this Note have been paid in full. Interest will be computed on the
basis of a 365/366-day year and the actual number of days elapsed.

Section 3. Payments Generally. If any payment on this Note becomes due on a
Saturday, Sunday or a bank or legal holiday under the laws of the State of New
York (any other day, a “Business Day”), such payment will be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest on such

 

2



--------------------------------------------------------------------------------

payment date. Any payment to be made hereunder will be made at the direction of
the Holder by wire transfer of immediately available funds to an account
designated by the Holder and timely communicated to the Maker. All payments to
be made by the Maker hereunder shall be non-refundable and be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.

Section 4. Representations and Warranties. Maker represents and warrants to
Holder that:

(a) Maker has the corporate or other applicable power and authority to execute,
deliver and perform the terms and provisions of this Note and the Mortgage and
has taken all necessary corporate or other applicable action to authorize the
execution, delivery and performance by it of the Note and Mortgage. Maker has
duly executed and delivered this Note and Mortgage, and each of this Note and
the Mortgage constitutes its legal, valid and binding obligation enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

(b) Neither the execution, delivery or performance by Maker of this Note or the
Mortgage, nor compliance by it with the terms and provisions thereof, (i) will
contravene in any material respect any applicable provision of any law, statute,
rule or regulation or any order, writ, injunction or decree of any court or
governmental instrumentality or (ii) will conflict with or result in any
material breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under any material agreement to which Maker is a party.

Section 5. Covenants. So long as any amount under this Note shall remain unpaid,
Maker will, unless the Holder consents in writing:

(a) keep the Vessel in good working order and condition (ordinary wear and tear
and loss or damage by casualty or condemnation excepted) with such exceptions as
would not reasonably be expected to have a Material Adverse Effect; and

(b) maintain with financially sound and reputable insurance companies insurance
on the Vessel in at least such amounts and against all such risks as is
consistent and in accordance with normal industry practice for similarly
situated insureds.

As used herein, “Material Adverse Effect” shall mean a material adverse effect
(x) on the ability of Maker to perform its payment obligations under this Note
or (y) on the property, assets, nature of assets, operations, liabilities or
financial condition of AOI and its subsidiaries, taken as a whole.

Section 6. Collateral. This Note is secured by the First Preferred Ship
Mortgage, dated as of the date hereof, executed by the Maker in favor of the
Holder (as amended, restated, supplemented or otherwise modified from time to
time, the “Mortgage”).

 

3



--------------------------------------------------------------------------------

Section 7. Events of Default. For purposes of this Note, an “Event of Default”
shall be deemed to have occurred if:

(a) the Maker fails to pay when due on the Maturity Date the full amount of
unpaid principal and accrued interest on this Note; or

(b) any representation or warranty made by the Maker in this Note or the
Mortgage is false, misleading or incomplete in any material respect on or as of
the date made or deemed made; or

(c) the Maker fails to perform or observe any covenant, agreement or provision
in this Note or the Mortgage on its part to be performed or observed and such
breach remains unremedied for a period of 30 days after the earlier of notice
being delivered by Holder to Maker or Maker obtaining knowledge of such breach;
or

(d) the Mortgage shall for any reason fail to create a valid and perfected first
priority security interest or lien in the Vessel (unless caused by the Holder),
except as expressly permitted by the terms of the Mortgage, or the Mortgage
shall fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of the Mortgage; or

(e) the Maker makes an assignment for the benefit of creditors; or an order,
judgment or decree is entered adjudicating the Maker bankrupt or insolvent; or
any order for relief with respect to the Maker is entered under the U.S.
Bankruptcy Code (or any similar debtor relief law) and the Maker consents to the
order or the order is not dismissed within 30 days after it is entered; or the
Maker petitions or applies to any tribunal for the appointment of a custodian,
trustee, receiver or liquidator of the Maker or of any substantial part of the
assets of the Maker, or commences any proceeding relating to the Maker under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction; or any such petition or
application is filed, or any such proceeding is commenced, against the Maker and
(i) the Maker does not contest the petition, application or proceeding, or (ii)
such petition, application or proceeding is not dismissed or withdrawn within 60
days after it is filed or commenced.

Section 8. Consequences of Events of Default. Upon the occurrence and during the
continuance of an Event of Default:

(a) the Holder may, at its option, by notice in writing to the Maker, declare
the entire principal amount outstanding under this Note (plus all accrued but
unpaid interest on the amounts outstanding under this Note) to be, and such
principal amount of this Note shall thereupon be and become, immediately due and
payable (together with all accrued but unpaid interest thereon) without
presentment, demand, protest or notice of any kind (including, without
limitation and notice of acceleration), all of which are hereby waived by the
Maker, or other action of any kind by the Holder; provided, that, if an Event of
Default under Section 7(e) of this Note has occurred, such acceleration shall be
automatic and no notice to the Maker shall be required hereunder; and

 

4



--------------------------------------------------------------------------------

(b) the Holder may, at its option, exercise all of its rights and remedies under
applicable law and under this Note and the Mortgage.

The rights and remedies of the Holder under this Note and the Mortgage shall be
cumulative, and not exclusive.

Section 9. Expenses. If the Holder expends any effort in any attempt to enforce
payment of all or any part or installment of any sum due the Holder hereunder as
the result of an Event of Default, or if, as the result of an Event of Default,
this Note is placed in the hands of an attorney for collection through any legal
proceedings, the Maker shall pay on demand all collection costs and fees
reasonably incurred by the Holder, including reasonable and documented
out-of-pocket attorneys’ fees of one counsel and, if reasonably necessary, a
single local counsel in each relevant jurisdiction and with respect to each
relevant specialty.

Section 10. Amendment and Waiver. The provisions of this Note may not be amended
or waived without the prior written consent of the Holder and the Maker.

Section 11. Severability; Waiver of Notice; Assignment. Whenever possible, each
provision of this Note will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Note is held to be
prohibited by or invalid under applicable law in any jurisdiction, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating any other provision of this Note. To the extent
permitted by law, the Maker, for itself and its successors and assigns, hereby
waives presentment, demand, notice of protest, notice of acceleration, notice of
intent to accelerate and all other demands and notices, in connection with the
delivery, acceptance, performance, default or enforcement of this Note. This
Note shall not be assignable by the Maker, other than to an Affiliate of AOI in
connection with a transfer of the Vessel to such Affiliate, so long as such
Affiliate assumes the obligations of Maker under this Note and the Mortgage (or
enters into a new Mortgage). In connection with any such assumption, the
predecessor Maker will automatically be released from its obligations under this
Note and the Mortgage upon the assumption of the obligations under this Note and
the Mortgage (or entry into a new Mortgage) by such Affiliate, and such
Affiliate will become the Maker hereunder for all purposes hereof with the same
force and effect as if originally named herein as the Maker. This Note shall not
be assignable by Holder, other than to an Affiliate of Holder. This Note shall
inure to the benefit of the Holder and its successors and permitted assigns.

Section 12. Notices. Any notices to be given to the Maker or the Holder under
this Note shall be given in the manner, and to the address for such party, set
forth below:

 

  (a) If to Maker:

[Alpha Archer Company]

c/o Atwood Oceanics, Inc.

Attn: General Counsel

15011 Katy Freeway, Suite 800

Houston, TX 77094

Fax: 832-201-7162

E-mail: notices@atwd.com

 

5



--------------------------------------------------------------------------------

  (b) If to Holder:

[                    ]

[                    ]

[                    ]

[                    ]

Section 13. Intercreditor Agreement. Holder agrees to enter into an
intercreditor agreement on terms reasonable to Maker and Holder with any Person
that has a lien or security interest in the Vessel or any policies and contracts
of insurances relating to the Vessel and related rights that is subordinate to
the Mortgage.

Section 14. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

(a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS NOTE OR THE MORTGAGE MAY
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY
OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS NOTE OR THE MORTGAGE, EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL JURISDICTION OVER EACH PARTY HERETO, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS NOTE OR THE
MORTGAGE BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER THE PARTIES HERETO. EACH PARTY HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO EACH PARTY HERETO AT EACH
ADDRESS SET FORTH IN SECTION 12 OR AT SUCH OTHER ADDRESS OF WHICH SUCH PARTY
SHALL HAVE BEEN NOTIFIED PURSUANT TO SECTION 12, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER THE MORTGAGE THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY PARTY HERETO IN ANY OTHER JURISDICTION.

 

6



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS NOTE OR THE MORTGAGE
BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(d) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS NOTE, THE MORTGAGE OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

(e) EACH OF THE PARTIES HERETO WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION 14 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

(f) EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY CLAIM, ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.

Section 15. NOTICE OF FINAL AGREEMENT. THIS WRITTEN NOTE, TOGETHER WITH THE
MORTGAGE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
OBLIGATIONS HEREUNDER AND SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Section 16. Guaranty. In connection with the execution hereof, Atwood Oceanics
Pacific Limited is executing on the date hereof a guarantee of this Note in
substantially the form attached as Exhibit A (the “Guaranty”).

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the date
first above written.

 

[ALPHA ARCHER COMPANY], as Maker By:  

 

Name:   Title:  

Agreed and accepted:

 

[DAEWOO SHIPBUILDING AND MARINE ENGINEERING CO., LTD.] By:  

 

  Name:     Title:  

Signature Page - Promissory Note



--------------------------------------------------------------------------------

Exhibit A

Form of Guaranty



--------------------------------------------------------------------------------

GUARANTY

GUARANTY, dated as of             , 20     (this “Guaranty”), by Atwood Oceanics
Pacific Limited, a company organized and existing under the laws of the Cayman
Islands (“Guarantor”), in favor of Daewoo Shipbuilding & Marine Engineering Co.,
Ltd. (“Builder”).

 

1. Guaranty. In connection with the entry into Supplemental Agreement No. 5
dated December [●], 2016 to the Drillship Contract dated June 24, 2013 (the
“Supplement”), with Alpha Archer Company (“Buyer”), and to induce the Builder to
extend credit pursuant to that certain Promissory Note, dated as of the date
hereof (the “Promissory Note”), from Buyer to Builder, Guarantor hereby
absolutely, unconditionally and irrevocably guarantees to Builder and its
successors and permitted assigns, the prompt payment and performance when due of
all present and future obligations of Buyer to Builder arising out of the
Promissory Note (collectively, the “Obligations”).

 

2. Nature of Guaranty. This is a guarantee of payment and performance and not
collection. Guarantor agrees that Builder may look to Guarantor for payment and
performance of any of the Obligations, whether or not Builder shall have
proceeded against Buyer with respect to any of the Obligations. Builder shall
not be obligated to file any claim relating to the Obligations in the event that
Buyer becomes subject to any bankruptcy, insolvency or similar proceeding, and
the failure of Builder to so file shall not affect Guarantor’s obligations
hereunder.

 

3. Changes in Obligations and Agreements Relating Thereto; Merger of Buyer;
Waiver of Certain Notices and Rights. Guarantor agrees that Builder may at any
time and from time to time, either before or after the maturity thereof, without
notice to or further consent of Guarantor, extend the time of payment or
performance of, or renew any of the Obligations, and may also make any agreement
with Buyer for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, or for any modification of the terms thereof or of
any agreement between Builder and Buyer without in any way impairing or
affecting this Guaranty. If Buyer merges or consolidates with or into another
entity, loses its separate legal identity or ceases to exist, Guarantor shall
nonetheless continue to be liable for the Obligations. Guarantor waives (i)
notice of the acceptance of this Guaranty and of the Obligations, (ii) all
requirements as to promptness, diligence, presentment, demand for payment,
performance or otherwise, filing of claims, protest, notice of dishonor and
notice of any kind with respect to this Guaranty, and (iii) any requirement that
Builder exhausts any right or take any action against Buyer, any collateral
security or any other person or entity, or perfect its security interest in any
collateral security.

 

4. No Waiver; Cumulative Rights. No failure on the part of Builder to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise by Builder of any
right, remedy or power hereunder preclude any other or future exercise of any
right, remedy or power. Each and every right, remedy and power hereby granted to
Builder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by Builder at any time or from time
to time.

 

5. Assignment. Neither this Guaranty nor any rights, interests or obligations
hereunder may be assigned (except by operation of law), (i) in the case of the
Guarantor, without the prior written consent of Builder and (ii) in the case of
the Builder, other than to an Affiliate (as defined in the Promissory Note) of
the Builder.

 

Page 1 of 3



--------------------------------------------------------------------------------

6. Notices. All notices or demands on Guarantor or Builder shall be in the
manner provided in Section 12 of the Promissory Note and shall be addressed as
follows,:

 

To Guarantor:    Atwood Oceanics Pacific Limited    c/o Atwood Oceanics, Inc.   
Attn: General Counsel    15011 Katy Freeway, Suite 800    Houston, TX 77094   
Fax: 832-201-7162    E-mail: notices@atwd.com To Builder:   

 

     

 

     

 

  

   Attention:   

 

      Fax:   

 

  

or to such other address or fax number as the notifying party shall have
provided to the receiving party by written notice as herein set out.

 

7. Continuing Guaranty. Subject to the provisions of Section 9 hereof, this
Guaranty shall become effective as of the date first above written and shall
remain in full force and effect and shall inure to the benefit of Builder, its
successors and permitted assigns, and shall be binding on Guarantor, its
successors and permitted assigns until all of the Obligations have been paid in
full.

 

8. Limitation on Obligations Guaranteed. Notwithstanding any other provision
hereof, the obligations of Guarantor hereunder shall not at any time exceed an
amount equal to $1.00 less than the lowest amount which would render Guarantor’s
obligations hereunder void or voidable under applicable law, including, without
limitation, the Uniform Fraudulent Conveyance Act, Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to the
guarantee set forth herein and the obligations of Guarantor hereunder. To
effectuate the foregoing, the Builder and the Guarantor hereby irrevocably agree
that the Obligations of Guarantor in respect of the guarantee hereunder at any
time shall be limited to the maximum amount as will result in the Obligations of
Guarantor with respect hereof not constituting a fraudulent transfer or
conveyance.

 

9. Termination. On the date upon which the Obligations have been paid in full,
this Guaranty shall terminate and have no further force or effect.

 

10. Governing Law; Submission to Jurisdiction. Guarantor and, by its acceptance
of this Guaranty, the Builder, hereby agree:

(a) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

(b) IN THE EVENT OF ANY LEGAL ACTION OR PROCEEDINGS WITH RESPECT TO THIS
GUARANTY, EACH OF GUARANTOR AND BUILDER HEREBY ACCEPT, IRRESPECTIVE OF DOMICILE
OR RESIDENCE, THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK OR THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT COURT OF NEW
YORK AS VENUE WITH NOTICE PROVIDED IN THE MANNER SET FORTH IN SECTION 6.

 

Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by
Guarantor to Builder as of the date first above written.

 

Guarantor: ATWOOD OCEANICS PACIFIC LIMITED By:  

 

Name:   Title:  

 

Page 3 of 3



--------------------------------------------------------------------------------

Exhibit B

[FORM OF]

FIRST PREFERRED SHIP MORTGAGE

FIRST PREFERRED SHIP MORTGAGE (this “Mortgage”), dated the      day of
            , 20[●] by ALPHA ARCHER COMPANY, an exempted company incorporated in
the Cayman Islands, with offices at P.O. Box 309, Ugland House, South Church
Street, George Town, Grand Cayman KY1-1104, qualified as a Foreign Maritime
Entity in the Marshall Islands (the “Shipowner”) and [DAEWOO SHIPBUILDING AND
MARINE ENGINEERING CO., LTD.], a [●], as mortgagee (together with any successor
mortgagee, the “Mortgagee”), with offices at [●]. Except as otherwise defined
herein, terms used herein and defined in the Note (as defined below) shall be
used herein as therein defined.

WHEREAS, the Shipowner is the owner of the whole of the Marshall Islands flag
vessel ATWOOD ARCHER, Official No. [●] (the “Vessel”) which vessel has been duly
documented in the name of the Shipowner in accordance with laws of the Republic
of the Marshall Islands; and

WHEREAS, in connection with the Shipowner’s purchase of the Vessel from the
Mortgagee and the Mortgagee’s financing a portion of the purchase price thereof,
the Shipowner has heretofore executed and delivered a promissory note, dated as
of the date hereof, to the Mortgagee (the “Note”);

WHEREAS, a copy of the Note is attached hereto as Exhibit A;

WHEREAS, the Shipowner, in order to secure its obligations under the Note and
the repayment of the principal and interest thereon and all other sums of money
owing to the Mortgagee by the Shipowner from time to time under the Note or this
Mortgage and to secure the performance and observance of and compliance with all
the covenants, terms and conditions in the Note, and in this Mortgage contained,
expressed or implied, to be performed, observed and complied with by and on the
part of the Shipowner, has duly authorized the execution and delivery of this
Mortgage under and pursuant to Chapter 3 of Title 47 of the Marshall Islands
Revised Code, as amended; and

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, and in order to secure the payment of all obligations under the
Note according to the terms thereof and the payment of all other sums that may
hereafter be secured by this Mortgage in accordance with the terms hereof and
with the provisions of the Note (all such obligations and other sums hereinafter
called the “Obligations”), the Shipowner hereby covenants and agrees with the
Mortgagee as follows:

ARTICLE I

OBLIGATIONS AND GRANTING CLAUSE

Section 1. Security for Obligations.

This Mortgage is given as security for the Obligations.



--------------------------------------------------------------------------------

Section 2. Granting Clause.

In consideration of the premises and the additional covenants herein contained
and for other good and valuable consideration, the receipt and accuracy of which
are hereby acknowledged, and for the purpose of securing as a priority in favor
of the Mortgagee, the due and punctual payment and performance of the
Obligations, the Shipowner has granted, conveyed, mortgaged, pledged, confirmed,
assigned, transferred and set over and by these presents does grant, convey,
mortgage, pledge, confirm, assign, transfer and set over, unto the Mortgagee,
and its successors and permitted assigns, the whole of the Vessel, including,
without limitation, all of the boilers, engines, machinery, masts, spars, boats,
anchors, cables, chains, fuel, rigging, tackle, capstans, outfit, tools, pumps
and pumping equipment, apparel, furniture, fittings, equipment, spare parts, and
all other appurtenances (including without limitation drilling masts, rotary
tables, substructures, draw work, engines, pumps, blowout prevention equipment,
drill pipe and drill bits) thereunto appertaining or belonging, whether now
owned or hereafter acquired, and also any and all additions, improvements,
renewals and replacements hereafter made in or to the vessel or any part
thereof, including all items and appurtenances aforesaid, in each case, to the
extent owned by the Shipowner (the “Collateral”).

TO HAVE AND TO HOLD all and singular the above mortgaged and described property
unto the Mortgagee and its successors and permitted assigns, to its and to its
successors’ and permitted assigns’ own use, benefit and behoof forever.

PROVIDED, and these presents are upon the condition, that, if the Shipowner or
its successors or assigns shall pay or cause to be paid the Obligations hereby
secured as and when the same shall become due and payable in accordance with the
terms of the Note and this Mortgage, and all other such sums as may hereafter
become secured by this Mortgage in accordance with the terms hereof, and the
Shipowner shall duly perform, observe and comply with or cause to be performed,
observed, or complied with all the covenants, terms and conditions of this
Mortgage and the Note expressed or implied, to be performed, then this Mortgage
and the estate and rights hereunder shall cease, determine and be void,
otherwise to remain in full force and effect.

The Shipowner for itself, its successors and assigns, hereby covenants, declares
and agrees with the Mortgagee and its successors and assigns that the Vessel is
to be held subject to the further covenants, conditions, terms and uses
hereinafter set forth.

ARTICLE II

REPRESENTATIONS AND COVENANTS OF THE SHIPOWNER.

The Shipowner represents, warrants, covenants and agrees with the Mortgagee as
follows:

Section 1. The Shipowner is a company duly organized and existing under the laws
of the Cayman Islands and is duly qualified as a Foreign Maritime Entity under
the laws of the Marshall Islands and shall so remain during the life of this
Mortgage. The Shipowner has full power and authority to own and mortgage the
Vessel; has full right and entitlement to register the Vessel in its name under
the flag of the Republic of the Marshall Islands and all action necessary and
required by law for the execution and delivery of this Mortgage has been duly
and effectively taken. The Obligations hereby secured and this Mortgage are and
will be the legal, valid and binding obligation of the Shipowner enforceable in
accordance with its terms, except to

 

2



--------------------------------------------------------------------------------

the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

Section 2. (a) The Shipowner will pay or cause to be paid the Obligations hereby
secured and will observe, perform and comply with the covenants, terms and
conditions herein and in the Note, express or implied, on its part to be
observed, performed or complied with. In the event of inconsistency between this
Mortgage and the Note, the provisions of this Mortgage shall prevail but only to
the extent required by Marshall Islands law.

(b) The Obligations hereby secured are in United States Dollars and the term
“USD” when used herein shall mean such United States Dollars. Notwithstanding
fluctuations in the value or rate of United States Dollars in terms of gold or
any other currency, all payments hereunder or otherwise in respect of the
Obligations hereby secured shall be payable in terms of United States Dollars
when due and in United States Dollars when paid, whether such payment is made
before or after the due date.

Section 3. The Shipowner will cause this Mortgage to be duly recorded with the
Office of the Maritime Administrator, Republic of Marshall Islands, in
accordance with the provisions of Chapter 3 of the Maritime Act 1990 of the
Republic of the Marshall Islands, as amended and will otherwise comply with and
satisfy all of the provisions of the Maritime Act 1990 of the Republic of the
Marshall Islands, as amended, in order to establish and maintain this Mortgage
as a first preferred mortgage lien thereunder upon the Vessel and upon all
renewals, replacements and improvements made in or to the same for the amount of
the Obligations.

Section 4. The Shipowner will not cause or permit the Vessel to be operated in
any manner contrary to law, and the Shipowner will not engage in any unlawful
trade or violate any law or carry any cargo that will expose the Vessel to
penalty, forfeiture or capture, and will not do, or suffer or permit to be done,
anything which can or may injuriously affect the registration or enrollment of
the Vessel under the laws and regulations of the Republic of the Marshall
Islands and will at all times keep the Vessel duly documented thereunder.

Section 5. The Shipowner will pay and discharge all taxes, assessments,
governmental charges or levies imposed on the Vessel or any income or profits
therefrom, in each case on a timely basis; provided that the Shipowner shall not
be required to pay any such tax, assessment charge which is being contested in
good faith and by proper proceedings if the Shipowner has maintained adequate
reserves with respect thereto in accordance with generally accepted accounting
principles in the United States (“GAAP”).

 

3



--------------------------------------------------------------------------------

Section 6. The Shipowner will place, and at all times and places will retain, a
properly certified copy of this Mortgage on board the Vessel with her papers and
will cause each such certified copy to be exhibited to any and all persons
having business therewith which might give rise to any lien thereon other than
Permitted Liens (as defined below), and to any representative of the Mortgagee;
and will place and keep prominently displayed in the chart room and in the
Master’s cabin of the Vessel a framed printed notice in plain type reading as
follows:

“NOTICE OF MORTGAGE

This Vessel is covered by a First Preferred Ship Mortgage (the “Mortgage”) in
favor of [DAEWOO SHIPBUILDING AND MARINE ENGINEERING CO., LTD] as Mortgagee,
under authority of Chapter 3 of the Maritime Act 1990 of the Republic of the
Marshall Islands, as amended. Under the terms of said Mortgage, neither the
owner, any charterer, the Master of this Vessel nor any other person has any
right, power or authority to create, incur or permit to be imposed upon this
Vessel any other lien whatsoever except Permitted Liens (as defined in the
Mortgage), a copy of which is available on board for inspection upon the request
of any party having business with the Vessel.”

As used herein, “Permitted Liens” means the following types of liens:

(a) the lien pursuant this Mortgage;

(b) statutory liens of landlords and carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen, employees, pension plan administrators or
other like liens arising in the ordinary course of business and with respect to
amounts not yet delinquent or being contested in good faith or liens relating to
attorney’s liens or bankers’ liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depositary institution;

(c) liens for taxes or assessments or governmental charges or levies (i) that
are not yet delinquent, or which can thereafter be paid without penalty, in each
case such that the lien cannot be enforced or (ii) which are being contested in
good faith by appropriate proceedings and for which reserves have been provided
in conformity with GAAP;

(d) liens arising by reason of any judgment, decree or order of any court so
long as such lien is adequately bonded and any appropriate legal proceedings
that may have been duly initiated for the review of such judgment, decree or
order shall not have been finally terminated or the period within which such
proceedings may be initiated shall not have expired;

(e) liens incurred in the ordinary course of business of the Mortgagor arising
from Vessel chartering, drydocking, maintenance, repair, refurbishment, the
furnishing of supplies and bunkers to the Vessel or masters, officers’ or crews’
wages, salvage and maritime liens, in the case of each of the foregoing, (i)
which were not incurred or created to secure the payment of indebtedness and
(ii) (x) for payments not more than ninety (90) days past-due, or which can
thereafter be paid without penalty or (y) which are being contested in good
faith by appropriate proceedings and for which reserves have been provided in
conformity with GAAP; and

(f) any liens subordinate to the lien pursuant to this Mortgage.

Section 7. (a) The Shipowner lawfully owns and is lawfully possessed of the
Vessel; and the Shipowner does hereby warrant and will defend the title and
possession thereof and to every part thereof for the benefit of the Mortgagee
against the claims and demands of all Persons whomsoever.

(b) The Shipowner may transfer ownership of the Vessel to an Affiliate, subject
to the conditions set forth in the Note.

 

4



--------------------------------------------------------------------------------

Section 8. If a libel or complaint is filed against the Vessel or the Vessel is
otherwise attached, levied upon or taken into custody by virtue of any legal
proceeding in any court, the Shipowner will, promptly after acquiring knowledge
thereof, notify the Mortgagee thereof by e-mail, telex or telefax confirmed by
letter, at its address, as specified in this Mortgage, and will use commercially
reasonable efforts to cause the Vessel to be released, and will promptly notify
the Mortgagee thereof in the manner aforesaid. The Shipowner will notify the
Mortgagee within 10 days after it has become known to the Shipowner of any
average or salvage incurred by the Vessel.

Section 9. (a) The Shipowner will at all times, and without cost or expense to
the Mortgagee, upgrade, maintain and preserve, or cause to be upgraded,
maintained and preserved, the Vessel and all its equipment, outfit and
appurtenances, tight, staunch, strong, in good condition, working order and
repair and in all respects seaworthy and fit for its intended service, and will
keep the Vessel, or cause it to be kept, in such condition as will entitle the
Vessel to the classification applicable for rigs of the same age and type in by
DNV GL or another internationally recognized classification society. The Vessel
shall, and the Shipowner covenants that it will, at all times comply in all
material respects with all applicable laws, treaties and conventions to which
the Republic of the Marshall Islands is a party, and rules and regulations
issued thereunder, and shall have on board as and when required thereby valid
certificates showing compliance therewith. The Shipowner will, without cost or
expense to the Mortgagee, following receipt of a written request from the
Mortgagee, undertake to promptly advise and confirm to the Mortgagee of the
following:

1. any facts or matters which may result in or have resulted in a change,
suspension, discontinuance, withdrawal or expiry of the Vessel’s class under the
rules or terms and conditions of the Shipowner’s or the Vessel’s membership in
the classification society; and

2. the Shipowner is not in default of any of its contractual obligations or
liabilities to the classification society and, without limiting the foregoing,
that it has paid in full all fees or other charges due and payable to the
classification society; and

3. if the Shipowner is in default of any of its contractual obligations or
liabilities to the classification society, to specify to the Mortgagee in
reasonable detail the facts and circumstances of such default, the consequences
thereof, and any remedy period agreed or allowed by the classification society.

Notwithstanding the above undertaking given for the benefit of the Mortgagee,
the Shipowner shall continue to be responsible to the classification society for
the performance and discharge of all its obligations and liabilities relating to
or arising out of or in connection with the contract it has with the
classification society, and nothing herein or therein shall be construed as
imposing any obligation or liability of the Mortgagee to the classification
society in respect thereof.

(b) The Shipowner shall promptly notify the Mortgagee of and furnish the
Mortgagee with full information, including copies of reports and surveys,
regarding any material accident or accident involving repairs where the
aggregate cost is likely to exceed Fifty Million United States Dollars (USD
50,000,000) (or its equivalent in another currency), any major damage to the
Vessel, any event affecting the Vessel’s class, any occurrence in consequence
whereof the Vessel has become or is likely to suffer an Event of Loss.

 

5



--------------------------------------------------------------------------------

Section 10. The Shipowner will not transfer or change the flag or port of
documentation of the Vessel without prior notice to the Mortgagee; provided,
that if such transfer or change occurs, the Shipowner shall ensure that
Mortgagee retains a first preferred mortgage over the Vessel.

Section 11. The Shipowner shall keep the Vessel insured in accordance with the
terms of the Note.

Section 12. (a) To the extent provided for in the Note, this Mortgage shall
extend to and constitute a lien upon, and the Shipowner hereby grants the
Mortgagee a security interest in, proceeds resulting from or relating to any
disposition in respect of the Vessel as security for the Obligations.

(b) The Shipowner hereby irrevocably authorizes the Mortgagee to file and record
financing statements under the Uniform Commercial Code in any jurisdiction where
the same may be in force or under any legislation having similar effect for the
purpose of perfecting or continuing the perfection of the security interests
granted by the Shipowner to the Mortgagee herein without obtaining the signature
of the Shipowner thereto. The Shipowner hereby irrevocably authorizes the
Mortgagee to execute any such financing statement or similar document in the
name of the Shipowner.

ARTICLE III

EVENTS OF DEFAULT AND REMEDIES.

Section 1. Events of Default. Should an Event of Default occur pursuant to the
terms thereof, such event shall also, at the option of the Mortgagee, constitute
an “Event of Default” hereunder.

Section 2. Consequences of Events of Default. Upon the occurrence and during the
continuance of an Event of Default, the security constituted by this Mortgage
shall become immediately enforceable, and the enforcement remedies specified
herein can be exercised irrespective of whether or not the Mortgagee has
exercised the right of acceleration under the Note or any rights under the
Guaranty and the Mortgagee shall have the right, to:

(a) By notice in writing to the Shipowner, declare all the then unpaid
Obligations to be due and payable immediately, and upon such declaration, the
same shall become and be immediately due and payable; provided, however, that no

 

6



--------------------------------------------------------------------------------

declaration shall be required if an event of default shall have occurred by
reason of a default under Section 7(e) of the Note, then and in such case, the
Obligations shall become immediately due and payable on the occurrence of such
event of default without any notice or demand;

(b) Exercise all of the rights and remedies in foreclosure and otherwise given
to mortgagees by the provisions of the laws of the Republic of the Marshall
Islands or of any other jurisdiction where the Vessel may be found;

(c) Bring suit at law, in equity or in admiralty, as it may be advised, to
recover judgment for the Obligations, and collect the same out of any and all
property of the Shipowner whether covered by this Mortgage or otherwise;

(d) Demand that Shipowner shall surrender to the Mortgagee possession of the
Vessel;

(e) The Mortgagee may hold, lay up, lease, charter, operate or otherwise use the
Vessel for such time and upon such terms as it may deem to be for its best
advantage, and demand, collect and retain all day rates, hire, freights,
earnings, issues, revenues, income, profits, return premiums, salvage awards or
recoveries, recoveries in general average, and all other sums due or to become
due in respect of the Vessel or in respect of any insurance thereon from any
person whomsoever, accounting only for the net profits, if any, arising from
such use of the Vessel and charging upon all receipts from the use of the Vessel
or from the sale thereof by court proceedings or, pursuant to subsection (f)
below, all reasonable and documents out-of-pocket costs, expenses, charges,
damages or losses by reason of such use; and if at any time the Mortgagee shall
avail itself of the right herein given it to take the Vessel, the Mortgagee
shall have the right to dock the Vessel, for a reasonable time at any dock, pier
or other premises of the Shipowner without charge, or to dock it at any other
place at the cost and expense of the Shipowner;

(f) Take and enter into possession of the Vessel, at any time, wherever the same
may be, without legal process, and if it seems desirable to the Mortgagee and
without being responsible for loss or damage, sell the Vessel, at any place and
at such time as the Mortgagee may specify and in such manner as the Mortgagee
may deem advisable, free from any claim by the Shipowner in admiralty, in
equity, at law or by statute, at public or private sale, by sealed bids or
otherwise, by mailing, by air or otherwise, notice of such sale, whether public
or private, addressed to the Shipowner at its last known address, fourteen (14)
days prior to the date fixed for entering into the contract of sale and by first
publishing notice of any such public sale for ten (10) consecutive days, in a
daily newspaper of general circulation published in the City of Houston, State
of Texas or if the place of sale should not be in Houston, Texas then by
publication of a similar notice at or near the place of sale; in the event that
the Vessel shall be offered for sale by private sale, no newspaper publication
of notice shall be required, nor notice of adjournment of sale; the sale may be
held at such place and at such time as the Mortgagee by notice may have
specified, or may be adjourned by the Mortgagee from time to time by
announcement at the time and place appointed for such sale or for such adjourned
sale, and without further notice or

 

7



--------------------------------------------------------------------------------

publication the Mortgagee may make any such sale at the time and place to which
the same shall be so adjourned; and any sale may be conducted without bringing
the Vessel to the place designated for such sale and in such manner as the
Mortgagee may deem to be for its best advantage, and the Mortgagee may become
the purchaser at any sale. The Shipowner agrees that any sale made in accordance
with the terms of this paragraph shall be deemed made in a commercially
reasonable manner insofar as it is concerned;

(g) Require that all policies, contracts, certificates of entry and other
records relating to the insurance with respect to the Vessel as required by
Article II, Section 12 hereof (the “Insurances”) (including details of and
correspondence concerning outstanding claims) be forthwith delivered to the
Mortgagee; and

(h) Collect, recover, compromise and give a good discharge for any and all
monies and claims for monies then outstanding or thereafter arising under the
Insurances or in respect of the earnings or any requisition compensation and to
permit any brokers through whom collection or recovery is effected to charge the
usual brokerage therefor.

Section 3. Any sale of the Vessel made in pursuance of this Mortgage, whether
under the power of sale hereby granted or any judicial proceedings, shall
operate to divest all right, title and interest of any nature whatsoever of the
Shipowner therein and thereto, and shall bar the Shipowner, its successors and
assigns, and all persons claiming by, through or under it. No purchaser shall be
bound to inquire whether notice has been given, or whether any default has
occurred, or as to the propriety of the sale, or as to the application of the
proceeds thereof. In case of any such sale, the Mortgagee, if it is the
purchaser, shall be entitled for the purpose of making settlement or payment for
the property purchased to use and apply the Obligations in order that there may
be credited against the amount remaining due and unpaid thereon the sums payable
out of the net proceeds of such sale to the Mortgagee after allowing for the
costs and expense of sale and other charges; and thereupon such purchaser shall
be credited, on account of such purchase price, with the net proceeds that shall
have been so credited upon the Obligations. At any such sale, the Mortgagee may
bid for and purchase such property and upon compliance with the terms of sale
may hold, retain and dispose of such property without further accountability
therefor.

Section 4. The Mortgagee is hereby irrevocably appointed attorney-in-fact of the
Shipowner, during the continuation of any Event of Default, to execute and
deliver to any purchaser aforesaid, and is hereby vested with full power and
authority to make, in the name and in behalf of the Shipowner, a good conveyance
of the title to the Vessel so sold. In the event of any sale of the Vessel,
under any power herein contained, the Shipowner will, if and when required by
the Mortgagee, execute such form of conveyance of the Vessel as the Mortgagee
may direct or approve.

Section 5. Whenever any right to enter and take possession of the Vessel accrues
to the Mortgagee, it may require the Shipowner to deliver, and the Shipowner
shall on demand deliver to the Mortgagee the Vessel to a location designated by
the Mortgagee as demanded. If the Mortgagee shall be entitled to take any legal
proceedings to enforce any right under this Mortgage, the Mortgagee shall be
entitled as a matter of right to the appointment of a receiver of the Vessel and
of the day rates, freights, hire, earnings, issues, revenues, income and profits
due or to become due and arising from the operation thereof.

 

8



--------------------------------------------------------------------------------

Section 6. During the continuation of any Event of Default, the Shipowner
authorizes and empowers the Mortgagee or its appointees or any of them to appear
in the name of the Shipowner, its successors and assigns, in any court of any
country or nation of the world where a suit is pending against the Vessel
because of or on account of any alleged lien against the Vessel from which the
Vessel has not been released, and to take such proceedings as to them or any of
them may seem proper towards the defense of such suit and the purchase or
discharge of such lien, and all expenditures made or incurred by them or any of
them for the purpose of such defense or purchase or discharge shall be a debt
due from the Shipowner, its successors and assigns, to the Mortgagee, and shall
be secured by the lien of this Mortgage in like manner and extent as if the
amount and description thereof were written herein.

Section 7. The Shipowner covenants that upon the happening of any Event of
Default, then, upon written demand of the Mortgagee, the Shipowner will pay to
the Mortgagee the whole amount due and payable in respect of the Obligations;
and in case the Shipowner shall fail to pay the same forthwith upon such demand,
the Mortgagee shall be entitled to recover judgment for the whole amount so due
and unpaid, together with such further amounts as shall be sufficient to cover
the reasonable compensation to the Mortgagee’s agents, attorneys and counsel and
any necessary advances, expenses and liabilities made or incurred by it or the
Mortgagee hereunder, in each case, as required by Section 9 of the Note. All
moneys collected by the Mortgagee under this Article II, Section 7 shall be
applied by the Mortgagee in accordance with Article II, Section 11.

Section 8. Each and every power and remedy herein given to the Mortgagee shall
be cumulative and shall be in addition to every other power and remedy herein
given or now or hereafter existing at law, in equity, in admiralty or by
statute, and each and every power and remedy whether herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Mortgagee, and the exercise or the beginning of
the exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy. The
Mortgagee shall not be required or bound to enforce any of its rights under the
Note prior to enforcing its rights under this Mortgage. No delay or omission by
the Mortgagee in the exercise of any right or power or in the pursuance of any
remedy accruing upon any Event of Default shall impair any such right, power or
remedy or be construed to be a waiver of any such Event of Default or to be an
acquiescence therein; nor shall the acceptance by the Mortgagee of any security
or of any payment of or on account of the Obligations maturing after any Event
of Default or of any payment on account of any past Event of Default be
construed to be a waiver of any right to exercise its remedies due to any future
Event of Default or of any past Event of Default not completely cured
thereby. No consent, waiver or approval of the Mortgagee shall be deemed to be
effective unless in writing and duly signed by authorized signatories of the
Mortgagee; any waiver by the Mortgagee of any of the terms of this Mortgage or
any consent given under this Mortgage shall only be effective for the purpose
and on the terms which it is given and shall be without prejudice to the right
to give or withhold consent in relation to future matters (which are either the
same or different).

 

9



--------------------------------------------------------------------------------

Section 9. If at any time after an Event of Default and prior to the actual sale
of the Collateral by the Mortgagee or prior to any enforcement or foreclosure
proceedings, the Shipowner offers completely to cure all Events of Default and
to pay all reasonable expenses, advances and damages to the Mortgagee consequent
on such Events of Default, then the Mortgagee must accept such offer and payment
and restore the Shipowner to its former position, but such action, if taken,
shall not affect any subsequent event of default or impair any rights consequent
thereon.

Section 10. In case the Mortgagee shall have proceeded to enforce any right,
power or remedy under this Mortgage by foreclosure, entry or otherwise, and such
proceedings shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Mortgagee, then and in every such case the
Shipowner and the Mortgagee shall be restored to their former positions and
rights hereunder with respect to the property subject or intended to be subject
to this Mortgage, and all rights, remedies and powers of the Mortgagee shall
continue as if no such proceedings had been taken.

Section 11. (a) The proceeds of any sale of the Collateral and the net earnings
of any charter operation or other use of the Vessel and any and all other moneys
received by the Mortgagee pursuant to or under the terms of this Mortgage or in
any proceedings hereunder, the application of which has not elsewhere herein
been specifically provided for, shall be applied:

first, to the payment of all indemnities and expenses payable to the Mortgagee
under the Notes and this Mortgage;

second, to all accrued and unpaid interest on the principal of the Note;

third, to the outstanding principal amount under the Note; and

fourth, the balance, if any, to the Shipowner or such other Person as may be
legally entitled thereto.

(b) To the extent the proceeds of the sale of the Collateral are not sufficient
to pay the aggregate amount of the Obligations, the Shipowner shall remain
liable for such deficiency. Without limiting the generality of the foregoing,
the rights and remedies of the Mortgagee under this Mortgage and the other
agreements, documents and instruments securing or guarantying any of the
Obligations shall be cumulative, and the exercise or partial exercise of any
such right or remedy shall not preclude the exercise of any right or remedy.

Section 12. Until one or more Events of Default shall happen and be continuing,
the Shipowner (a) shall be suffered and permitted to retain actual possession
and use of the Collateral and (b) shall have the right, from time to time, in
its discretion, and without application to this Mortgagee, and without obtaining
a release thereof by the Mortgagee, to dispose of, free from the lien hereof,
any boilers, engines, machinery, masts, spars, sails, rigging, boats, anchors,
chains, tackle, apparel, furniture, fittings or equipment or any other
appurtenances of the Vessel that are no longer useful, necessary, profitable or
advantageous in the operation of the Vessel, promptly replacing the same (except
to the extent that, individually or in the aggregate, any removal shall not
materially diminish the value of the Vessel) by new boilers, engines,

 

10



--------------------------------------------------------------------------------

machinery, masts, spars, sails, rigging, boats, anchors, chains, tackle,
apparel, furniture, fittings, equipment, or other appurtenances of substantially
equal value to the Shipowner, which shall forthwith become subject to the lien
of this Mortgage as a preferred mortgage thereon.

Section 13. (a) If any provision of this Mortgage should be deemed invalid or
shall be deemed to affect adversely the preferred status of this Mortgage under
any applicable law, such provision shall cease to be a part of this Mortgage
without affecting the remaining provisions, which shall remain in full force and
effect.

(b) In the event that the Note or this Mortgage, or any of the documents or
instruments which may from time to time be delivered hereunder or thereunder or
any provision hereof or thereof shall be deemed invalidated by present or future
law of any nation or by decision of any court, or if any third party shall fail
or refuse to recognize any of the powers granted to the Mortgagee hereunder when
it is sought to exercise them, this shall not affect the validity or
enforceability of all or any other parts of the Note or this Mortgage or such
documents or instruments and, in any such case, the Shipowner covenants and
agrees that, on demand, it will execute and deliver such other and further
agreements, documents and instruments and do such things as the Mortgagee may
reasonably deem to be necessary to carry out the true intent of this Mortgage
and the Note.

(c) Anything herein to the contrary notwithstanding, it is intended that nothing
herein shall waive the preferred status of this Mortgage and that, if any
provision or portion thereof herein shall be construed to waive the preferred
status of this Mortgage, then such provision to such extent shall be void and of
no effect.

(d) In the event that the title, or ownership of the Vessel shall be
requisitioned, purchased or taken by any government of any country or any
department, agency or representative thereof, pursuant to any present or future
law, proclamation, decree order or otherwise, the lien of this Mortgage shall be
deemed to attach to the claim for compensation therefor, and the compensation,
purchase or other taking of such title or ownership is hereby agreed to be
payable to the Mortgagee who shall be entitled to receive the same and shall
apply it as provided in Section 11(a) of this Article III. In the event of any
such requisition, purchase or taking, and the failure of the Mortgagee to
receive proceeds as herein provided, the Shipowner shall promptly execute and
deliver to the Mortgagee such documents, if any, as in the opinion of the
Mortgagee may be necessary or useful to facilitate or expedite the collection by
the Mortgagee of such part of the compensation, purchase price, reimbursement or
award as is payable to it hereunder.

Section 14. In the event of any legal proceedings, the Shipowner accepts for
itself and subsequent owners of the Vessel, irrespective of domicile or
residence, the nonexclusive jurisdiction of the Courts of the State of New York
or the United States District Court of the Southern District Court of New York
as venue with notice provided in the manner set forth in Section 14(b) of the
Note.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

SUNDRY PROVISIONS

Section 1. This Mortgage shall not be assignable by Mortgagee, other than to an
Affiliate of Mortgagee. All of the covenants, promises, stipulations and
agreements of the Shipowner in this Mortgage contained shall bind the Shipowner
and its successors and assigns and shall inure to the benefit of the Mortgagee
and its respective successors and permitted assigns. In the event of any
assignment or transfer of this Mortgage, the term “Mortgagee”, as used in this
Mortgage, shall be deemed to mean any such permitted assignee or transferee.1

Section 2. Wherever and whenever herein any right, power or authority is granted
or given to the Mortgagee, such right, power or authority may be exercised in
all cases by the Mortgagee or such agent or agents as it may appoint, and the
act or acts of such agent or agents when taken shall constitute the act of the
Mortgagee hereunder.

Section 3. Any notice or other communication to be given pursuant hereto shall
be in the manner provided in Section 12 of the Note and addressed as provided
therein.

Section 4. Except as provided in Section 6 of this Article IV or with the prior
consent of the Mortgagee and the Shipowner, none of the terms and conditions of
this Mortgage may be changed, waived, modified or varied in any manner
whatsoever.

Section 5. (a) After the Obligations have been paid in full, this Mortgage and
the security interest created hereby shall automatically terminate, and the
Mortgagee, at the request and expense of the Shipowner, will execute and deliver
to the Shipowner a proper instrument or instruments acknowledging the
satisfaction and termination of this Mortgage, and will duly release (without
recourse and without any representation or warranty) the Collateral, together
with any monies at the time held by the Mortgagee or any of its sub-agents
hereunder.

(b) In the event that the Collateral is sold or otherwise disposed of in
connection with a sale or other disposition permitted by the Note or is
otherwise released with the consent of the Mortgagee and the proceeds of such
sale or other disposition or from such release are applied in accordance with
the provisions of the Mortgage to the extent required to be so applied, the
Mortgagee will duly release, without recourse and without any representation or
warranty, the Collateral from this Mortgage.

(c) At any time that the Shipowner desires that the Mortgagee release the
Collateral as provided in Section 6(a) or (b) of Article IV hereof, the
Shipowner shall deliver to the Mortgagee a certificate signed by an authorized
officer of the Shipowner stating that the release of the Collateral is permitted
pursuant to such Section 6(a) or (b).

Section 6. The Recitals Clauses and the Granting Clause of this Mortgage are
incorporated in and are made a part of this Mortgage.

Section 7. For the purpose of recording this Mortgage, as required by Chapter 3
of the Maritime Act of 1990 of the Republic of the Marshall Islands, as amended,
the total principal amount of direct and contingent obligations secured by this
Mortgage is [        ] United States

 

1

NTD: See Note.

 

12



--------------------------------------------------------------------------------

Dollars (US$ [        ]) [●]2, and interest, expenses and performance of
mortgage covenants. The discharge amount is the same as the total amount. It is
not intended that this Mortgage shall include property other than the Collateral
and it shall not include property other than the Collateral as the term “vessel”
is used in Chapter 3 of the Maritime Act of 1990 of the Republic of the Marshall
Islands, as amended. Notwithstanding the foregoing, for property other than the
Collateral, if any should be determined to be covered by this Mortgage, the
discharge amount is zero point zero one percent (0.01%) of the total amount.

Section 8. THIS MORTGAGE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE REPUBLIC OF THE MARSHALL ISLANDS.

Section 9. Further Assurances. The Shipowner shall execute and do all such
assurances, acts and things as the Mortgagee, or any receiver in its absolute
discretion may require for:

(a) perfecting or protecting the security created (or intended to be created) by
this Mortgage; or

(b) preserving or protecting any of the rights of the Mortgagee under this
Mortgage (or any of them); or

(c) ensuring that the security constituted by this Mortgage and the covenants
and obligations of the Shipowner under this Mortgage shall enure to the benefit
of assignees of the Mortgagee (or any of them); or

(d) facilitating the appropriation or realization of the Vessel or any part
thereof and enforcing the security constituted by this Mortgage on or at any
time after the same shall have become enforceable; or

(e) the exercise of any power, authority or discretion vested in the Mortgagee
under this Mortgage,

in any such case, forthwith upon written demand by the Mortgagee.

Section 10. Additional Rights of the Mortgagee. In the event the Mortgagee shall
be entitled to exercise any of its remedies under Article III hereof, the
Mortgagee shall have the right to arrest and take action against the Vessel at
whatever place the Vessel shall be found lying and for the purpose of any action
which the Mortgagee may bring before the Courts of such jurisdiction or other
judicial authority and for the purpose of any action which the Mortgagee may
bring against the Vessel, any writ, notice, judgment or other legal process or
documents may (without prejudice to any other method of service under applicable
law) be served upon the Master of the Vessel (or upon anyone acting as the
Master) and such service shall be deemed good service on the Shipowner for all
purposes.

 

2 To match the principal amount of the Note.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Shipowner has caused this Mortgage to be duly executed
the day and year first above written.

 

ALPHA ARCHER COMPANY, as Shipowner By:  

 

[Name:   Walter A. Baker Title:   Director]

ACKNOWLEDGEMENT

 

STATE OF TEXAS    § COUNTY OF HARRIS    §

On this      day of             , 2016, before me personally appeared [Walter A.
Baker], on behalf of ALPHA ARCHER COMPANY, and who has executed the foregoing
instrument on behalf of said company and declared to me that he/she signed
his/her name thereto by authority of the Board of Directors of said company and
as the free act and deed of such company, and that his/her signature on said
instrument is authentic.

 

 

Notary Public

 

14



--------------------------------------------------------------------------------

ANNEX A TO

FIRST PREFERRED SHIP MORTGAGE

NOTE

 

A-1



--------------------------------------------------------------------------------

Exhibit C

ALPHA ARCHER COMPANY

ASSIGNMENT OF INSURANCES

[            ], 20[    ]

1. ALPHA ARCHER COMPANY, a company organized and existing under the laws of the
Cayman Islands (the “Assignor”), in consideration of the Holder referred to
therein entering into the transactions described in the Promissory Note (as
defined below), and for Ten Dollars (USD 10.00) lawful money of the United
States of America, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, as the owner of the whole of the
Marshall Islands flag vessel ATWOOD ARCHER, Official No. [    ] (the “Vessel”)
has collaterally assigned and by this instrument does hereby collaterally
assigns and grants a security interest to DAEWOO SHIPBUILDING AND MARINE
ENGINEERING CO., LTD., as Holder, and its successors and permitted assigns (the
“Assignee”),in and to, all right, title and interest of the Assignor under, in
and to (i) all policies and contracts of insurance from time to time taken out
by or on behalf of the Assignor insuring physical damage to the Vessel,
including but not limited to (1) hull and machinery (including hull interest
insurance, increased value insurance and freight interest insurances, if any)
and (2) war risk, (ii) all claims, returns of premium and other monies and
claims for monies due and to become due under said insurances or in respect of
said insurances, (iii) all other rights of the Assignor under or in respect of
said insurances and (iv) any proceeds of any of the foregoing (collectively, the
“Insurances”) and (v) any compensation paid or payable by a government entity
for the requisition for title, confiscation or compulsory acquisition of the
Vessel (“Requisition Compensation”). Terms used herein and not otherwise defined
herein shall be used as defined in the Promissory Note, dated as of the date
hereof (as amended, amended and restated, modified or supplemented from time to
time, the “Promissory Note”) from Assignor to Assignee.

2. The Assignor has executed and delivered the Promissory Note, and the Assignor
has granted the Assignee a First Preferred Ship Mortgage (the “Mortgage”) on the
Vessel to secure its obligations under the Promissory Note. This Assignment of
Insurances (this “Assignment”) is given as security for all amounts due and to
become due to the Assignee under the Promissory Note (the “Obligations”).

3. It is expressly agreed that anything herein contained to the contrary
notwithstanding, the Assignor shall remain liable under the Insurances to
perform all of the respective obligations assumed thereunder and the Assignee
shall have no obligation or liability whatsoever under the Insurances by reason
of or arising out of this Assignment nor shall the Assignee be required or
obligated in any manner to perform or fulfill any obligations of the Assignor
under or pursuant to the Insurances or to make any payment or to make any
inquiry as to the nature or sufficiency of any payment received by it or to
present or file any claim, or to take any other action to collect or enforce the
payment of any amounts which may have been assigned to it or to which it may be
entitled hereunder at any time or times.

4. The Assignor does hereby constitute the Assignee, its successors and
permitted assigns, the Assignor’s true and lawful attorney, irrevocably, with
full power (in the name of the



--------------------------------------------------------------------------------

Assignor or otherwise), upon the occurrence and continuance of an Event of
Default or an Event of Loss, to ask, require, demand, receive compound and give
acquittance for any and all monies and claims for monies due and to become due
under or arising out of the Insurances, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or to take
any action or institute any proceedings which the Assignee may deem to be
necessary or advisable in the premises.

5. The Assignor hereby covenants and agrees to procure that notice of this
Assignment, substantially in the form of Schedule 1 attached hereto, shall be
duly given to all underwriters, and that it shall request that there shall be
duly endorsed upon all slips, cover notes, policies, certificates of entry or
other instruments issued or to be issued in connection with the Insurances
assigned hereby, clauses as to loss payee as its interests may appear
substantially in the form set out in Schedule 2 attached hereto or in the event
of a material change from such form, as the Assignee may consent to or approve
in writing. In all cases, unless otherwise agreed to in writing by the Assignee,
such slips, cover notes, notices, certificates of entry or other instruments
shall show the Assignee as a loss payee as its interests may appear and shall
provide that there will be no recourse against the Assignee for payment of
premiums, calls or assessments.

6. (a) Any monies collected or received by the Assignee hereunder in respect of
an Event of Loss shall be applied by the Assignee in the manner provided in
Article III, Section 11 of the Mortgage.

(b) Absent an Event of Loss, all moneys collected or received by the Assignor
pursuant to this Assignment (other than Requisition Compensation) shall be
applied to the reimbursement for repair and/or replacement of damaged property
of the Vessel and for other covered expenses under the Insurances.

7. The Assignor does hereby warrant and represent that it has not assigned or
pledged, and hereby covenants that, without the prior written consent thereto of
the Assignee, so long as this Assignment shall remain in effect, it will not
assign or pledge the whole or any part of the right, title and interest hereby
assigned to anyone other than the Assignee, its successors or assigns, and it
will not take or omit to take any action, the taking or omission of which might
result in an alteration or impairment of the Insurances, of this Assignment or
of any of the rights created by the Insurances or this Assignment; provided,
however, this clause shall not limit or prohibit in any way the Assignor from
(i) naming other Persons as additional assureds under policies of Insurance as
their interests may appear, but such claims shall at all times be subordinated
to the interest of the Assignee hereunder and consistent with the Loss Payable
Clause attached as Schedule 2 hereto and (ii) assigning or pledging the whole or
any part of the right, title and interest hereby assigned, to any other Person,
so long as the liens and interests of such other Person are subordinate to this
Assignment.

8. All notices, requests, consents, demands, and other communications provided
for or permitted hereunder shall be in the manner provided in Section 12 of the
Promissory Note and addressed as provided therein.

 

2



--------------------------------------------------------------------------------

9. Any payments made pursuant to the terms hereof shall be made to the Assignee
to such account or accounts as may, from time to time be designated by the
Assignee or as the Assignee may otherwise instruct.

10. Except as provided in Section 11 of this Assignment, none of the terms and
conditions of this Assignment may be changed, waived, modified or varied in any
manner whatsoever without the prior written consent of the Assignor and the
Assignee.

11. (a) After the Termination Date (as defined below), this Assignment and the
security interest created hereby shall automatically terminate, and the
Assignee, at the request and expense of the Assignor, will execute and deliver
to the Assignor a proper instrument or instruments acknowledging the
satisfaction and termination of this Assignment, and will duly release (without
recourse and without any representation or warranty) the Insurances as have not
theretofore been released pursuant to this Assignment, together with any monies
at the time held by the Assignee or any of its sub-agents hereunder. As used in
this Assignment, “Termination Date” shall mean (i) the date upon which the
Obligations have been paid in full or (ii) the date upon which a permitted
assignee of the Assignor enters into a new Assignment pursuant to Section 13.

(b) At any time that the Assignor desires that the Assignee release the
Insurances as provided in Section 11(a) hereof, the Assignor shall deliver to
the Assignee a certificate signed by an authorized officer of the Assignor
stating that the release of the Insurances is permitted pursuant to such Section
11(a).

12. (a) THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

(b) IN THE EVENT OF ANY LEGAL ACTION OR PROCEEDINGS WITH RESPECT TO THIS
ASSIGNMENT, THE PARTIES HERETO HEREBY ACCEPT, IRRESPECTIVE OF DOMICILE OR
RESIDENCE, THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
OR THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT COURT OF NEW YORK
AS VENUE WITH NOTICE PROVIDED IN THE MANNER SET FORTH IN SECTION 14(B) OF THE
NOTE.

13. The Assignor may transfer ownership of the Vessel to an Affiliate of Atwood
Oceanics, Inc. provided that (i) such Affiliate assumes the Obligations and
assumes the Assignor’s obligations under this Assignment (or enters into a new
Assignment) on terms and conditions acceptable to the Assignee and (ii) the
assumption of this Assignment (or the entry into a new Assignment) is evidenced
by all filings required by the Uniform Commercial Code of the State of New York.

14. This Assignment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. Delivery of an executed
counterpart of this Assignment by facsimile transmission or by electronic mail
in .pdf form shall be as effective as delivery of a manually executed
counterpart hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
as of the date first written above.

 

ALPHA ARCHER COMPANY By:  

 

  Name:   Title:

 

[SIGNATURE PAGE TO ASSIGNMENT OF INSURANCES (ALPHA ARCHER)]



--------------------------------------------------------------------------------

[DAEWOO SHIPBUILDING AND MARINE ENGINEERING CO., LTD.] By:  

 

Name:   Title:  

 

[SIGNATURE PAGE TO ASSIGNMENT OF INSURANCES (ALPHA ARCHER)]



--------------------------------------------------------------------------------

SCHEDULE 1 TO ASSIGNMENT OF INSURANCES

NOTICE OF ASSIGNMENT OF INSURANCE

PLEASE TAKE NOTICE that the undersigned, the owner of the whole of the Marshall
Islands flag vessel ATWOOD ARCHER, Official No. [    ] (the “Vessel”), has
collaterally assigned all of its right, title and interest in and to all
insurances (including hull and machinery (including hull interest insurance,
increased value insurance and freight interest insurances, if any) and war risk)
insuring physical damage to the Vessel to DAEWOO SHIPBUILDING AND MARINE
ENGINEERING CO., LTD, as Assignee under an Assignment of Insurances dated
[            ], 20[    ]. This Notice of Assignment and the applicable loss
payable clause in the form hereto attached as Annex I are to be endorsed on all
policies and certificates of entry evidencing such insurance.

DATED:             , 20[    ].

 

ALPHA ARCHER COMPANY By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 2 TO ASSIGNMENT OF INSURANCES

LOSS PAYABLE CLAUSE

Loss, if any, payable to DAEWOO SHIPBUILDING AND MARINE ENGINEERING CO., LTD.
(the “Mortgagee”), for distribution by the Mortgagee to itself and to ALPHA
ARCHER COMPANY, as owner (the “Owner”), as their respective interests may
appear, or order, except that, unless the underwriters have been notified by the
Mortgagee that an Event of Default has occurred, in the case of any loss
involving any damage to the Vessel, the underwriters may pay directly for the
repair, salvage, liability or other charges involved, or if the Owner or
bareboat charterer of the Vessel shall have first fully repaired the damage and
paid the cost thereof, or discharged the liability or paid all of the salvage or
other charges, then the underwriters may pay the Owner as reimbursement
therefor; provided, however, that if such damage involves a loss in excess of
U.S.$50,000,000 or its equivalent, the underwriters shall not make such payment
without first obtaining the written consent thereto of the Mortgagee (not to be
unreasonably withheld, conditioned or delayed if no Event of Default exists and
such proceeds are to be used for the repair and/or replacement of damaged
property and for other covered expenses).

In the event of an actual or constructive total loss or a compromised or
arranged total loss or requisition of title, all insurance payments therefor
shall be paid to the Mortgagee, for distribution by it in accordance with the
terms of the Marshall Islands First Preferred Ship Mortgage relating to the
Vessel.